Citation Nr: 1420792	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  14-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Health Administration Center in New Orleans, Louisiana.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  


REMAND

In January 2014, the Veteran filed a VA Form 9 (substantive appeal) requesting a hearing in support of his claim at the Board's Central Office in Washington, DC.  Later that month, however, he indicated that, instead of a Central Office hearing, he wished to testify via live videoconference at his local RO.  See revised VA Form 9 dated January 22, 2014 (received at VA on January 27, 2014).  At that time, the Veteran also submitted a VA Form 21-22 appointing the Veterans Service Organization listed on the title page as his representative.

Accordingly, to ensure that the Veteran is afforded due process in connection with his appeal, he should be scheduled for a videoconference hearing on remand.  See 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO.  Provide the Veteran and his newly appointed representative with advance written notice of the date, time, and location of the hearing.

Then, after the Veteran testifies or, in the alternative, withdraws his hearing request or fails to report for scheduled proceeding, return his claims file to the Board in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



